FIRST EMERGENCY JOINT ORDER REGARDING THE COVID-19 STATE OF DISASTER



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:FIRST EMERGENCY JOINT ORDER REGARDING THE COVID-19 STATE OF DISASTER

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




FIRST EMERGENCY JOINT ORDER REGARDING THE COVID-19 STATE OF DISASTER2020 OK 25Decided: 03/16/2020IN THE SUPREME COURT OF THE STATE OF OKLAHOMAANDIN THE OKLAHOMA COURT OF CRIMINAL APPEALS
Cite as: 2020 OK 25, __ P.3d __


FIRST EMERGENCY JOINT ORDER REGARDING 
THE COVID-19 STATE OF DISASTER


1. Governor J. Kevin Stitt issued Executive Order 2020-07 on March 15, 2020, declaring an emergency in all 77 Oklahoma Counties caused by the impending threat of COVID-19 to the people of the state. This joint order is issued to clarify the procedures to be followed in all Oklahoma district courts and to encourage social distancing and to avoid risks to judges, court clerks, court employees and the public.
2. All district courts in Oklahoma shall immediately cancel all jury terms for the next 30 days and release jurors from service. No additional jurors shall be summoned without approval of the Chief Justice. All civil, criminal and juvenile jury trials shall be continued to the next available jury dockets.
3. Subject only to constitutional limitations, all deadlines and procedures whether prescribed by statute, rule or order in any civil, juvenile or criminal case, shall be suspended for 30 days from the date of this order. This suspension also applies to appellate rules and procedures for the Supreme Court, the Court of Criminal Appeals, and the Court of Civil Appeals.
4. In any civil case, the statute of limitations shall be extended for 30 days from the date of this order.
5. Subject only to constitutional limitations, assigned judges should reschedule all non-jury trial settings, hearings, and pretrial settings. Emergency matters, arraignments, bond hearings, and required proceedings of any kind shall be handled on a case by case basis by the assigned judge. Judges shall use remote participation to the extent possible by use of telephone conferencing, video conferencing pursuant to Rule 34 of the Rules for District Courts, or other means. The use of email, fax and drop boxes for acceptance of written materials is encouraged, except that the use of email may not be used for appellate filings at this time. If any party or counsel objects to a continuance of any matter, assigned judges are encouraged to hold hearings in the same manner as emergency matters.
6. The following persons are prohibited from entering any courtroom, court clerk's office, judges' offices, jury room or other facility used by the district courts :

a. Persons who have been diagnosed with or have direct contact with anyone diagnosed with COVID-19.
b. Persons with symptoms such as fever, severe cough, or shortness of breath.
c. Persons who have traveled to any country outside of the U.S. in the past 14 days, and those with whom they live or have had close contact.
d. Persons who are quarantined or isolated by any doctor or who voluntarily quarantine.
e. If you are in one of these categories (a-d) and are scheduled for a court appearance or are seeking emergency relief, contact your attorney, and if you have no attorney, call the court clerk's office in the county where you are required to appear.

7. All courts may limit the number of persons who may enter any courtroom, judges' or clerk's office, jury room or any other facility used by the district courts.
8. This order is subject to extension or modification as necessitated by this emergency.
IT IS SO ORDERED. 
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 16TH DAY OF MARCH, 2020.

/S/NOMA D. GURICH, CHIEF JUSTICE

WITNESS OUR HANDS AND THE SEAL OF THIS COURT THIS 16TH DAY OF MARCH, 2020.

/S/DAVID B. LEWIS, PRESIDING JUDGE



Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA